Citation Nr: 0616384	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  05-08 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel





INTRODUCTION

The veteran had active service from January 1942 to November 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2006 Remand, the Board requested that the 
veteran be provided with a VA examination and that the 
examiner address whether it was at least as likely as not 
that the veteran's low back disorder was the result of 
service.  Although the veteran was provided with an 
examination, the examiner's proffered opinion is inadequate 
due to failing to comply with the instructions contained in 
the Remand.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  An addendum is required.  

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:



1. The RO should supply the claims folder 
to the examiner who conducted the March 
2006 VA examination (or, if unavailable, 
to another appropriate VA reviewer) in 
order to review the claims folder, to 
include any additional evidence.  In an 
addendum, the reviewer should provide an 
opinion as to whether it IS or IS NOT at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran's low back disorder is the 
result of service.  An opinion that a 
relationship is "possible" or "could 
be" at least as likely as not will 
require yet another opinion.  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  The 
rationale should be included in the 
report.  The claims folder should be made 
available to the reviewer for review in 
conjunction with the addendum, and the 
reviewer should acknowledge such review in 
the report.  If the reviewer deems re-
examination necessary, this should be 
done.

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


